IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 41379

STATE OF IDAHO,                                   )     2014 Unpublished Opinion No. 543
                                                  )
       Plaintiff-Respondent,                      )     Filed: June 4, 2014
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
RICHARD PAUL ISHAM,                               )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Order relinquishing jurisdiction and executing unified sentence of five years, with
       two years determinate, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                     and GRATTON, Judge

PER CURIAM
       Richard Paul Isham pled guilty to violation of a no contact order. Idaho Code § 18-920.
The district court sentenced Isham to a unified term five years, with two years determinate, and
retained jurisdiction.    After a period of retained jurisdiction, the district court relinquished
jurisdiction and executed the underlying sentence. Isham appeals, contending his sentence is
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.


                                                 1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, the order relinquishing jurisdiction and executing the underlying sentence is
affirmed.




                                                   2